DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 4, 7-39, and 49-92, drawn to a system for measuring pressure.
Group II, claims 93-94, drawn to a method of measuring an interface pressure of said functional fabric on a region of a body of a subject.
Group III, claim 95, drawn to a pressure and a limb volume upon administration of the functional fabric on a region of a body of a subject.
Group IV, claim 96, drawn to a method of determining a limb volume response upon administration of the functional fabric on a region of a body of a subject.
Group V, claims 97 and 100-102, drawn to a method of treating edema, venous status ulcers, chronic venous insufficiency, deep vein thrombosis, lipodermatosclerosis, lymphedema or any combination of these.
Group VI, claim 98, drawn to a method of assessing fabric failure of said functional fabric.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
First group of species
A1: functional fabric is moistened;
B1: functional fabric is heated; and
C1: functional fabric is cooled.

Second group of species
A2: functional fabric is a therapeutic compression stocking;
B2: functional fabric is a sock;
C2: functional fabric is a sleeve;
D2: functional fabric is a glove;
E2: functional fabric is a wrap;
F2: functional fabric is a bandage;
G2: functional fabric is a hard cast;
H2: functional fabric is a soft cast;
I2: functional fabric is a splint; and
J2: functional fabric is a pneumatic compression device.

Third group of species
A3: the at least one flexible wireless device is characterized by an average Young's modulus less than or equal to 1 MPa; and
B4: the at least one flexible wireless device is characterized by an average Young's modulus matched to within a factor of 100 of the Young's modulus of the skin of a subject.

Fourth group of species
A4: the stretchable filamentary electrical interconnects have a serpentine geometry;
B4: the stretchable filamentary electrical interconnects have a bent geometry;
C4: the stretchable filamentary electrical interconnects have a folded geometry;
D4: the stretchable filamentary electrical interconnects have a wavy geometry; and
E4: the stretchable filamentary electrical interconnects have a curved geometry.

Fifth group of species
A5: the pressure sensor measures instantaneous pressure, average pressure, cumulative pressure or any combination of these;
B5: the pressure sensor measures the inherent extensibility of the functional fabric.

Sixth group of species:
A6: pressure sensor is a capacitance pressure sensor, a piezoresistive pressure sensor or a combination thereof;
B6: a liquid metal sensor;
C6: a strain gauge sensor; and 
D6; an iontronic sensor.

Seventh group of species
A7: the wireless communication system is a transmitter;
B7: the wireless communication system is a receiver;
C7: the wireless communication system is a transceiver;
D7: the wireless communication system is an antenna;
E7: the wireless communication system is a one or more near field coils.

Eighth group of species
A8: the external device is a computer;
B8: the external device is a phone;
C8: the external device is a smartphone;
D8: the external device is a tablet; and
E8: the external device is a diagnostic machine.

Ninth group of species
A9: the flexible wireless device further comprises a wireless energy harvester; and
B9: the flexible wireless device further comprises one or more battery.

Tenth group of species
A10: the processor is on-board with the flexible wireless device;
B10: the processor is positioned in an external device that is located at a distance from the wireless device and in wireless communication with the wireless communication system.

Eleventh group of species
A11: topmost design in FIG. 3B;
B11: middle design in FIG. 3B; and
C11: lower most design in FIG. 3B.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 4.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a functional fabric; at least one flexible, wireless device comprising: a pressure sensor for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system; a wireless communication system; and wherein said at least one flexible device is positioned in mechanical communication with a surface of said functional fabric;-wherein said flexible wireless device has dimensions and physical properties such that the pressure sensor affects the magnitude of said one or more pressures exerted by said functional fabric by less than or equal to a factor of 25%, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent Application Publication No. 2011/0319787 (Lamoise) or WO 2016/073777 (Pan).  For example, Lamoise discloses a functional fabric (the compression stocking or bandage of Lamoise); at least one flexible, wireless device comprising: a pressure sensor for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system (paragraphs 0096-0165 of Lamoise); a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise); and wherein said at least one flexible device is positioned in mechanical communication with a surface of said functional fabric; wherein said flexible wireless device has dimensions and physical properties such that the pressure sensor affects the magnitude of said one or more pressures exerted by said functional fabric by less than or equal to a factor of 25%(see the relative dimensions for the sensor, e.g., paragraphs 0096-0165 of Lamoise). 
Also, Pan discloses a functional fabric (the compression stocking or bandage of Pan); at least one flexible, wireless device comprising: a pressure sensor for measuring one or more .
A telephone call was made to Locke Lord LLP on 3/4/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Matthew Kremer/
Primary Examiner, Art Unit 3791